Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-14: Figs. 1-14 disclose semiconductor device according to the first embodiment.
Species II, Fig. 15: FIG. 15 discloses a plan view of a layout when a semiconductor device according to a second embodiment. A semiconductor device 91 according to the second embodiment differs from the semiconductor device 20 according to the first embodiment (refer to FIGS. 1 to 7) in that in the active region 1 of the single semiconductor substrate 10, the main semiconductor element 11 and the current sensing portion 12 alone are provided.
Species III, Fig. 16: FIG. 16 discloses a plan view of a layout when a semiconductor device according to a third embodiment. A semiconductor device 92 according to the third embodiment differs from the semiconductor device 91 according to the second embodiment (refer to FIG. 15) in that only directly beneath the gate pad 21b and the OC pad 22, p-type low-dose regions 63' are respectively provided to be separate from each.
Species IV, Figs. 17-19: FIGS. 17-19 disclose a plan view of a layout when a semiconductor device according to a fourth embodiment. FIG. 17 is a plan view of a 
Species V, Fig. 20: FIG. 20 discloses a plan view of a layout when a semiconductor device according to a fifth embodiment. A semiconductor device 94 according to the fifth embodiment differs from the semiconductor device 20 according to the first embodiment (refer to FIGS. 1 to 7) in that a unit cell of the main semiconductor element 11 is disposed directly beneath a portion other than the OC pad 22. The fifth embodiment is applicable to the semiconductor devices 91, 92, 20', 91', 92') according to the second to the fourth embodiments (FIGS. 15 to 19) and a unit cell of the main semiconductor element 11 may be disposed directly beneath a portion of the main non-operating region 1b excluding the OC pad 22.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813